Borden, J.,
dissenting. I disagree with the majority that the trial court correctly interpreted the pleadings to mean that the defendants did not dispute that Arthur James parked the truck in question. I conclude from the pleadings that the defendants denied that James parked the truck, and that, therefore, the trial court erred in failing to direct a verdict for the defendants. I therefore dissent.
It is undisputed that there was no evidence whatsoever in this trial on the identity of the person who parked the truck. It also is undisputed that the plaintiff’s cause of action against the defendant Consolidated Freightways, Inc., (Consolidated) is wholly derivative *706based on the claim that James, its employee, was negligent in parking the truck owned by Consolidated at the time and place in question. Thus, it was essential for the plaintiff to prove, or otherwise validly establish, that James parked Consolidated’s truck there and then.
Although she could have done so, the plaintiff did not request the defendants to admit, pursuant to Practice Book § 238, that James had parked the truck owned by Consolidated at the time and place in question, nor did she present James as a witness. She did not seek to introduce a copy of any records of Consolidated that would have indicated the identity of the driver of the parked truck, or seek to introduce a copy of any motor vehicle accident report that the driver of the parked truck may have filed. Furthermore, there was testimony from one of the investigating police officers that he issued a parking citation to the driver of the truck that was parked there, but the plaintiff did not elicit from the officer the name of the- driver or the owner of the truck, or offer a copy of the citation.
The majority’s sole reliance for the plaintiff’s establishment of this element is a purported judicial admission in the pleadings that James, acting within the scope of his employment, parked Consolidated’s truck. The majority reads the defendants’ pleadings as admitting that James parked the truck but denying that he did so negligently. This interpretation unduly strains the meaning of the defendants’ pleadings and penalizes them for an ambiguity that is solely of the plaintiff’s making.
The defendants admitted paragraphs two and three of the plaintiff’s amended complaint, which alleged in effect that, at approximately 9 a.m. on February 11, 1981, at the intersection of East Main Street and Standish Road in Stamford, the “defendant, ARTHUR JAMES, of New Haven, Connecticut, was the opera*707tor of a commercial vehicle owned by defendant, FREIGHTWAY CONSOLIDATED, INC., a corporation with an office and place of business at 56 Keeler Avenue, Norwalk, Connecticut,” and that “[a]t said time and place, the defendant, ARTHUR JAMES, was acting as the agent, servant and/or employee of the defendant, FREIGHTWAY CONSOLIDATED, INC., and was acting within the scope of his authority as an agent, servant and/or employee.” These admissions can be taken to mean no more than that, at the time and place in question, James was operating a commercial vehicle owned by Consolidated within the scope of his employment. They say nothing about whether James parked such a vehicle or that, if he did, he was negligent.
The operative paragraph of the pleadings is paragraph four of the amended complaint, which reads in its entirety as follows: “4. At said time and place, defendant, ARTHUR JAMES, negligently parked the truck he was operating in such a manner so as to obstruct the intersection of East Main Street and Standish Road and to obstruct and interfere with the ability of drivers on either of such roads to see traffic approaching the intersection. Defendant James’ actions in so parking his vehicle were in violation of Section 14-251 of the Connecticut General Statutes.” (Emphasis added.) The defendant’s response to these allegations was as follows: “The defendants deny [paragraph] 4 . . . .” This can mean only that the defendants denied each and every part of paragraph four of the amended complaint. That, in turn, can mean only that, in denying the allegation that James “negligently parked” the truck he was operating, they denied that he both parked the vehicle he was operating, and did so negligently. Indeed, the plaintiff’s amended complaint never even alleged that James was operating a *708“truck” owned by Consolidated; it alleged, and the defendants admitted, only that he was operating a “commercial vehicle” owned by Consolidated.
I do not understand how the majority can read a denial that James “negligently parked” a vehicle so as to render that denial as an admission that he parked it, but as a denial of negligence in doing so. It is true that, when used in different contexts, words can take on different colorations and meanings. See DeWitt v. John Hancock Mutual Life Ins. Co., 5 Conn. App. 590, 594, 501 A.2d 768 (1985). (“As Justice Holmes wrote, ‘[a] word is not a crystal, transparent and unchanged, it is the skin of a living thought and may vary greatly in color and content according to the circumstances and' time in which it is used.’ Towne v. Eisner, 245 U.S. 418, 425, 38 S. Ct. 158, 62 L. Ed. 372 [1918].”) Surely that does not mean, however, that the defendants’ use of the word “deny” can mean “admit and deny.” Yet that, it seems to me, is the result of the majority’s reasoning.
Furthermore, if there is an ambiguity in the pleadings, it does not arise from the defendants’ use of words. They had the right to controvert in good faith the allegations of paragraph four of the amended complaint. Practice Book § 160. Any ambiguity there may be — and I see none — arises solely from the plaintiff’s amended complaint. It is wholly unwarranted, in my view, to place the penalty for such an ambiguity on the defendants, particularly when that penalty amounts to a judicial admission of an essential factual element of the plaintiff’s cause of action.
I also am unable to understand the import of the majority’s argument that the defendants did not request a jury charge on the driver’s identity, and that the “pleadings and the evidence permitted the jury to infer that Arthur James parked the truck which caused the accident and the trial court did not err in instruct*709ing the jury to that effect. ” (Emphasis added.) The defendants had no obligation to request a jury charge on the driver’s identity, since they claimed that the court, as a matter of law, should have directed a verdict due to the failure of the plaintiffs to prove that identity. Moreover, the court’s jury charge did not permit the jury to infer that James parked the truck; it required the jury to find that fact by instructing the jury that the defendants had judicially admitted it.
I agree with the majority that the interpretation of pleadings is always a question of law for the court. Cahill v. Board of Education, 198 Conn. 229, 236, 502 A.2d 410 (1985). That means also, of course, that our review of the trial court’s interpretation of the pleadings is a question of law, our scope of review is plenary, and the trial court’s interpretation is not entitled to deference on our part. See Grady v. Schmitz, 16 Conn. App. 292, 295-96, 547 A.2d 563 (1988); Iamartino v. Avallone, 2 Conn. App. 119, 125, 477 A.2d 124, cert. denied, 194 Conn. 802, 478 A.2d 1025 (1984). Although in interpreting pleadings the court is to do so reasonably so as to give effect to their general theory and to do substantial justice between the parties, essential factual allegations may not be supplied by conjecture or remote implication. Cahill v. Board of Education, supra. The majority has so supplied what the plaintiff neglected to prove.
It is true that “jujnder modern rules of pleading, slight linguistic ambiguity should not be fatal to a cause of action”; Schenck v. Pelkey, 176 Conn. 245, 255, 405 A.2d 665 (1978); and that pleadings should be read “broadly and realistically, rather than narrowly and technically.” Krattenstein v. Thomas, 7 Conn. App. 604, 610, 509 A.2d 1077 (1986). Those principles do not mean, however, that the plaintiff was no longer required to prove her case as pleaded; Cahill v. Board of Education, supra; or that the defendants’ denial of *710the essential facts pleaded by the plaintiff can somehow be bifurcated into an admission and denial. That, however, is what the majority says happened in this case.